Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 03/09/2021. Currently, claims 1-8 and 17-28 are pending in the application. Claims 9-16 have been withdrawn and cancelled from Consideration.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1 and 6 are rejected under 35 U.S.C. 103 as being obvious over Sung et al (US 20170154990 A1) in view of KUANG et al (US 20160013316 A1).

Regarding claim 1, Figures 1-8 of Sung disclose a method comprising: 
etching one or more semiconductor fins (104) to form one or more recesses (127); and 
forming source/drain regions (110, [0040]) in the one or more recesses, wherein the forming the source/drain regions comprises: 
epitaxially growing a first semiconductor material (404) in the one or more recesses, the first semiconductor material comprising doped silicon germanium ([0050] and [0062]); and 
conformally depositing a second semiconductor material  (406, [0050]) over the first semiconductor material at a temperature of 300 oC to 600 oC, the second semiconductor material comprising doped silicon germanium and having a different composition than the first semiconductor material ([0050] and [0062]- [0063]).  

Sung does not teach explicitly that the epitaxially growing the first semiconductor material (404) in the one or more recesses is at a temperature of 600 oC to 800 oC.

However, Sung teaches that the temperature is 500 oC to 700 oC ([0062]). 

Thus, the range of temperature as claimed and the range of temperature as taught by Sung overlap each other. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Further, Sung does not teach wherein depositing the second semiconductor material (406) comprises conformally depositing a first semiconductor layer over and in contact with the first semiconductor material; and while depositing the first semiconductor layer, supplying an etching gas.

However, KUANG is a pertinent art which teaches a method of epitaxially growing SiGe stressors in the recess of source/drain ([0003]). KUANG teaches that in some embodiments, a second layer 220 may be a SiGe regions doped with boron, wherein B2H6 doping gases are used as precursors. During an epitaxial growth by selective epitaxy growth (SEG), with growth and etch co-exist. A selective etching reduces or substantially removes a likely abnormal growth of SiGe regions, so that SiGe regions may have an improved quality. Besides, the selective etching could reduce SiGe region abnormal growth due to layout or other process excursions ([0035]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a method step in the method of Sung wherein depositing the second semiconductor material (406, Figures 1-8 of Sung) comprises conformally depositing a first semiconductor layer over and in contact with the first semiconductor material (4040); and while depositing the first semiconductor layer, supplying an etching gas according to the 

Regarding claim 6, Figures 1-8 of Sung do not explicitly teach that the method of claim 1, wherein the first semiconductor material is epitaxially grown at a pressure of 5 Torr to 50 Torr, and wherein the second semiconductor material is conformally deposited at a pressure of greater than 20 Torr.  

However, Sung teaches that the first semiconductor material (404/810) is epitaxially grown at a pressure of 10 Torr to 100 Torr, and wherein the second semiconductor material (406/812) is conformally deposited at a pressure of 10 Torr to 500 Torr ([0062]-[0063]).

Thus, the ranges as claimed and the ranges as taught by Sun overlap each other. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claims 2-5 are rejected under 35 U.S.C. 103 as being obvious over Sung et al (US 20170154990 A1) in view of KUANG et al (US 20160013316 A1) as applied to claim 1 above, and further in view of Lee et al (US 20170076973 A1).

Regarding claim 2, Figures 1-8 of Sung disclose that the method of claim 1, wherein the one or more recesses comprises a first recess and a second recess but fail to teach wherein the first semiconductor material in the first recess merges with the first semiconductor material in the second recess during the epitaxially growing the first semiconductor material. 

However, Lee is a pertinent art which teaches FinFET devices and method of forming the same, wherein Figures 10-18 of Lee teach that one or more recesses comprises a first recess and a second recess in the source/drain region (80) of the fin structure, wherein a first semiconductor material (80) in the first recess merges with a first semiconductor material in the second recess during the epitaxially growing the first semiconductor material ([0031]-[0033]). Lee teaches that such method is to provide a simple and cost-effective process flow to achieve an epitaxial source/drain in a FinFET with less defects (such as dislocations), at least near a channel region of the FinFET, for device enhancement ([0012]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sung in view of KUANG, wherein the one or more recesses comprises a first recess and a second recess, wherein the first semiconductor material in the first recess merges with the first semiconductor material in the second recess during the epitaxially growing the first semiconductor material in order to provide a simple and cost-effective process flow to achieve a epitaxial source/drain in a FinFET with less defects (such as dislocations), at least near a channel region of the FinFET, for device enhancement according to Lee ([0012]).

Regarding claim 3, Figures 1-8 of Sung in view of  KUANG and Lee do not explicitly teaches that the  method of claim 2, wherein the first semiconductor material comprises silicon germanium having an atomic percentage of germanium of 40 to 50 percent and a boron concentration of greater than 6 x 1020 atoms/cm3 ([0039] and [0050] of Lee).

However, Sung discloses wherein the second semiconductor material comprises silicon germanium having an atomic percentage of germanium of 50 to 100 percent ([0050]) and a boron concentration of greater than 3 x E20 atoms/cm3 ([0039]).

Thus, the ranges as claimed and the ranges as taught by Sung overlap each other. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, Figures 1-8 of Sung in view of KUANG do not teach that the method of claim 1, wherein the one or more recesses comprises a first recess and a second recess, wherein the second semiconductor material over the first recess merges with the second semiconductor material over the second recess during the conformally depositing the second semiconductor material. 


However, Lee is a pertinent art which teaches FinFET devices and method of forming the same, wherein Figures 10-18 of Lee teach that one or more recesses comprises a first recess and a second recess in the source/drain region of the fin structure, wherein a second semiconductor material (84) in the first recess merges with a second semiconductor material in the second recess during the epitaxially growing the first semiconductor material ([0031]-[0033]). Lee teaches that such method is to provide a simple and cost-effective process flow to achieve an epitaxial source/drain in a FinFET with less defects (such as dislocations), at least near a channel region of the FinFET, for device enhancement ([0012]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sung wherein the one or more recesses comprises a first recess and a second recess, wherein the second semiconductor material over the first recess merges with the second semiconductor material over the second recess during the conformally depositing the second semiconductor material in order to provide a simple and cost-effective process flow to achieve a epitaxial source/drain in a FinFET with less defects (such as dislocations), at least near a channel region of the FinFET, for device enhancement according to Lee ([0012]).

Regarding claim 5, Figures 1-8 of Sung in view of KUANG and Lee do not explicitly teaches that the method of claim 4, wherein the second semiconductor material comprises silicon germanium having an atomic percentage of germanium of 60 to 80 percent and a boron concentration of greater than 8 x 1020 atoms/cm3.

However, Sung discloses wherein the second semiconductor material comprises silicon germanium having an atomic percentage of germanium of 50 to 100 percent ([0050]) and a boron concentration of greater than 3 x E20 atoms/cm3 ([0039]).

Thus, the ranges as claimed and the ranges as taught by Sun overlap each other. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 7-8 are rejected under 35 U.S.C. 103 as being obvious over Sung et al (US 20170154990 A1) in view of KUANG et al (US 20160013316 A1) as applied to claim 1 above, and further in view of Lee et al (US 20160027877 A1, hereinafter as “L77”).

Regarding claims 7-8, Sung does not explicitly teach that the method of claim 1, wherein the epitaxially growing the first semiconductor material comprises: 
epitaxially growing a second semiconductor layer in the one or more recesses, the second semiconductor layer having a thickness of 1 nm to 10 nm, the second semiconductor layer comprising a germanium concentration of 20 to 40 atomic percent, the second semiconductor layer comprising a boron dopant concentration of less than 5 x 1020 atoms/cm3; and 
20 atoms/cm3, and  wherein the first semiconductor layer comprises a thickness that is greater than 20 nm, the first semiconductor layer comprising a germanium concentration of 60 TSMP2018o914USooPage 3 of 10to 80 atomic percent, and the first semiconductor layer comprising a boron dopant concentration of greater than 8 x 1020 atoms/cm3.  
  
However, L77 is a pertinent art which teaches a source/drain structure of a FinFET device, wherein Figure 7 of L77 teaches such source/drain region comprising a first semiconductor material layer 412 partially fills in the S/D recesses 315, a second semiconductor material layer 414 is formed over top of the first semiconductor material layer 412 and a third semiconductor material layer 416 is formed over top of the second semiconductor material layer 414. L77 further teaches that the layers 412, 414 and 416 are epitaxially grown and material comprising doped silicon and germanium of different amount and thickness, wherein each layers could be formed with grading manner in the process of forming the source/drain region in order to reduce high parasitic resistance and to improve driving current ([0002] and[0021]-[0024]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the claimed materials with specific atomic percent of ingredient and thickness in the method of Sun in order to reduce high parasitic resistance and to improve driving current according to the teaching of L77 with routine experiment and In re Aller, 105 USPQ 233.



Allowable Subject Matter

Claims 17-28 are allowable.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 17, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a method comprising: conformally depositing an etch stop layer over the third semiconductor material, wherein a first angle between intersecting facets at a top surface of the etch stop layer is smaller than 90 degrees but larger than a second angle between intersecting facets at a top surface of the second semiconductor material, wherein the first angle is higher than and overlaps the second angle; forming an inter-layer dielectric over the source/drain regions; etching the inter-layer dielectric and the etch stop layer to form a second opening exposing the third semiconductor material; and forming a source/drain contact extending through the second opening to contact the third semiconductor material in combination with the other limitations of claim 17.

Regarding claims 18-20, these claims are allowable as they dependent on allowable claim 17.

Regarding claim 21, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a method comprising: depositing a fourth source/drain layer over the third source/drain layer, the fourth source/drain layer having a germanium concentration of less than 40 atomic percent, wherein each of the first source/drain layer, second source/drain layer, third source/drain layer and fourth source/drain layer comprise facets, wherein bottommost points of the third source/drain layer and the fourth source/drain layer are higher than a topmost point of the first source/drain layer in combination with the other limitations of claim 21.

Regarding claims 22-28, these claims are allowable as they dependent on allowable claim 21.



Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-8, filed on 03/09/2021 as recited in pages 8-9, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
05/05/2021